Title: To Thomas Jefferson from Thomas Eston Randolph, 15 January 1821
From: Randolph, Thomas Eston
To: Jefferson, Thomas

Dear SirAshton
15th Jany 1821By Colo Wood (the surveyor) I received a letter from Mr Randolph from Richmond dated 11th Jany—inclosing the halves of sundry Bank notes amounting to $470.—the other halves he says “are sent under cover to Jefferson through Mr Jefferson”—I presume you must have received that letter on Saturday—it is very important to me to get that mony, it being particularly appropriated, and should have been paid away on Saturday last—Jefferson is not yet return’d—but I apprehend the Governor’s letter to his son, was merely to serve as an envelope for the safe conveyance of those notes—If you will have the goodness to open that letter and send its contents to me (the halves of the notes) it will greatly accomodate me—It will be satisfactory to you to see Mr Randolph’s letter, and I have therefore sent it by my Son—with respect and affectionate regardsThos Eston Randolph